Exhibit 10.2
 
GC Barnes Group, LLC

 
IN WITNESS WHEREOF, the parties execute this Agreement as of the date set forth
above.
 
RVPIus, Inc., Holding Company
of ECCO2 Tech
 
2500 Plaza 5 25th Floor
Harborside Financial Center
Jersey City, NJ 07311
GC BARNES GROUP, LLC
 
 
10 G Street NE Suite 710
Washington, DC. 20002

 

By: /s/ Cary Lee Peterson   By:   /s/ Greg Barnes   Name:   
Cary Lee Peterson
 
Name:  
Greg Barnes
  Title:
Chairman-CEO
  Title:
Managing Member
  Date:
21 April 2013
  Date:
4-21-2013
 

 
April 19, 2013
 
CONSULTANT AND ENGAGEMENT AGREEMENT
Page 5 of 5
 
GC Barnes Group, LLC Proprietary and Confidential